ante, p. 213.
It is ordered that the opinion of the Court in this case handed down on February 28, 1966, is amended as follows:
(1) By striking that portion of the last paragraph on page eight of the slip opinion commencing with the words “Even if” and concluding with the words “Court of Appeals’ decision” in the first line of page nine;
(2) By striking the first, third, and fourth sentences of the paragraph commencing on page nine and concluding on page ten, and adding the following “An appeal from the Cdhimission’s decision is now pending.” after the sentence commencing “The Commission completed” in said paragraph;
(3) By striking the words “for a determination of the antitrust issues.” from the last paragraph of the opinion and substituting therefor the words “with instructions to stay the action pending the final outcome of the Shipping Act proceedings and then to proceed in a manner consistent with this opinion.”